           Case 2:20-cv-02280-EFM-TJJ Document 34 Filed 09/09/20 Page 1 of 3




                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS

JOREL SHOPHAR,                                           )
                                                         )
                                       Plaintiff,        )
                                                         )
v.                                                       )                     Case No. 20-cv-2280-EFM-TJJ
                                                         )
JOHNSON COUNTY, KANSAS,                                  )
CHRISTINA GYLLENBORG, and                                )
KRISSY GORSKI                                            )
                                                         )
                                       Defendants.       )

                                        MEMORANDUM AND ORDER

           This case was transferred to this Court from the Northern District of Illinois on June 4,

2020.1 On August 12, 2020, Defendant Christina Gyllenborg (“Gyllenborg”) filed a motion to

strike summons and dismiss the complaint as it relates to her.2 The next day, Gyllenborg filed a

motion to stay discovery,3 which the Court considers now. Plaintiff has filed a response in

opposition and motion to strike the motion to stay discovery.4 For the reasons discussed below,

the Court grants Gyllenborg’s motion to stay discovery and denies Plaintiff’s motion to strike the

motion to stay discovery.

           The decision whether to stay discovery and other pretrial proceedings is firmly vested in

the sound discretion of the trial court.5 “The general policy in this district is not to stay discovery




1
    See ECF No. 10.
2
    ECF No. 22. Gyllenborg also seeks filing restrictions against Plaintiff.
3
    ECF No. 24.
4
    ECF Nos. 25 and 26. These documents appear to be identical.
5
  Monroe v. City of Lawrence, Kan., No. 13-2086-EFM-DJW, 2013 WL 6154592, at *2 (D. Kan. Nov. 21, 2013)
(citing Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963) and McCoy v. U.S., No. 07–2097–CM, 2007 WL
2071770, at *2 (D. Kan. July 16, 2007)).
           Case 2:20-cv-02280-EFM-TJJ Document 34 Filed 09/09/20 Page 2 of 3




even though dispositive motions are pending.” 6 However, there are exceptions to this general

policy, including “where the case is likely to be finally concluded as a result of the ruling

thereon; where the facts sought through uncompleted discovery would not affect the resolution

of the motion; or where discovery on all issues of the broad complaint would be wasteful and

burdensome.”7

           Generally, a defendant is entitled to have questions of immunity resolved before being

required to engage in discovery.8 The Supreme Court has also held that until the “threshold

immunity question is resolved, discovery should not be allowed.”9 One reason for this is to

allow courts to “weed out” lawsuits “without requiring a defendant who rightly claims qualified

immunity to engage in expensive and time consuming preparation to defend the suit on the

merits.”10

           In this case, the Court finds a stay of discovery is appropriate. Gyllenborg has asserted

judicial immunity in her motion to dismiss. The Tenth Circuit has held judges are entitled to

immunity so they may “exercise their functions with independence and without fear of

consequences.”11 The Court will not require Gyllenborg to engage in potentially expensive and

time-consuming discovery unless and until after the immunity question is decided. Therefore, the

Court stays discovery and all other Rule 26 obligations in this case pending further order.




6
 Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994) (citing Kutilek v. Gannon, 132 F.R.D. 296, 297–98 (D.
Kan.1990)).
7
    Id.
8
 See Pfuetze v. Kansas, No. 10-1139-CM-GLR, 2010 WL 3718836 (D. Kan. Sept. 14, 2010) (citing Siegert v.
Gilley, 500 U.S. 226, 232 (1991)).
9
    Harlow v. Fitzgerald, 457 U.S. 800, 819 (1982).
10
     Siegert v. Gilley, 500 U.S. 226, 232 (1991).
11
     Van Sickle v. Holloway, 791 F.2d 1431, 1435 (10th Cir. 1986).




                                                          2
      Case 2:20-cv-02280-EFM-TJJ Document 34 Filed 09/09/20 Page 3 of 3




       IT IS THEREFORE ORDERED BY THE COURT that Defendant Gyllenborg’s

Motion to Stay Discovery (ECF No. 24) is granted.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike and Opposition to

Motion to Stay (ECF No. 26) is denied.

       IT IS SO ORDERED.

       Dated September 9, 2020, at Kansas City, Kansas.




                                                          Teresa J. James
                                                          U. S. Magistrate Judge




                                              3
